DETAILED ACTION
Applicant’s claim amendments filed 7/17/2020 are acknowledged and entered into the record.
Accordingly, Claims 20-30 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Setiady et al. (PgPub 20120156217, published June 21, 2012, hereby referred to as “Setiady-1”).
The claims are drawn to a method comprising administering a pharmaceutical composition comprising the immunoconjugate cetuximab-SMCC-DM1 in an amount cytotoxic to EGFR+ disease cells and not more cytotoxic to normal EGFR+ keratinocyte cells when treated with unconjugated cetuximab.
Setiady-1 teach immunoconjugates comprising an EGFR antibody, such as huEGFR-7R, conjugated to the maytansinoid, DM1 (see claims 28-29) by a N-succinimidyl 4-(maleimidomethyl) cyclohexanecarboxylate (SMCC) linker (see claims 25 and 29) in a pharmaceutical composition (see paragraph [0149]). Setiady-1 disclose several examples of the huEGFR-7R-SMCC-DM1 conjugate successfully inhibiting tumor growth of various cancer cell lines. The examples disclosed throughout Setiady-1 compare the huEGFR-7R-SMCC-DM1 conjugate to the huEGFR-7R naked antibody and cetuximab. The examples provided by Setiady-1 show that huEGFR-7R naked antibody and cetuximab would show marginal activities against the various cell lines whereas the conjugate huEGFR-7R-SMCC-DM1 significantly enhanced tumor cell killing.  The results disclosed in Setiady-1 suggest that a previously ineffective anti-EGFR naked antibody can overcome various resistance mechanisms once conjugated with the DM1 maytansinoid. Setiady-1 does not teach specifically a cetuximab conjugate comprising DM1. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an immunoconjugate comprising the anti-EGFR antibody cetuximab and DM1 instead of the huEGFR-7R antibody.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teachings in Setiady-1 showing a significant improvement in tumor cell killing using an anti-EFGR conjugate as compared to the naked antibody alone. The huEGFR-7R antibody alone showed little to no activity against tumor cell growth, similar to that of cetuximab in the same experiment, and once conjugated with DM1 significantly enhanced tumor cell killing.  Therefore, it would be obvious to extend the immunoconjugates taught by Setiady-1 to make and use a cetuximab-SMCC-DM1 immunoconjugate to improve previously resistant treatment of cancer patients. 
Setiady-1 discloses EGFR therapies, as a whole, result in skin toxicity. Setiady-1 does not single out cetuximab as having an increased or more severe skin toxicity, but rather teaches “EGFR expression in normal basal epithelial cells of the skin plays a crucial role in normal development and physiology of epidermis, and inhibition of EGFR signaling causes various skin toxicities”. In fact, Figs. 5 (left) and 23A (right) (shown below) of Setiady-1 show that huEGFR-7R and cetuximab have nearly the exact same level of keratinocyte proliferation. 

    PNG
    media_image1.png
    623
    1567
    media_image1.png
    Greyscale

Cetuximab and huEGFR-7R are shown to have nearly the same effect on keratinocytes and therefore one of skill in the art would not preferentially choose one over the other. Furthermore, Cetuximab is a well-known therapeutic antibody that has been thoroughly investigated in clinical trials and approved by the FDA and has shown to be successful in active clinical therapy for over a decade.  The huEGFR-7R antibody has not been through the same intensive evaluation and thus one of ordinary skill in the art would have more of a motivation of reasonable success to conjugate cetuximab for clinical therapy. 


Claims 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Setiady et al. (PgPub US2013/0156796 published June 20, 2013, issued into patent US 9,233,171, hereby referred to as “Setiady2&3”).
Setiady2&3 teach immunoconjugates comprising an EGFR antibody, such as huEGFR-7R, conjugated to the maytansinoid, DM1 (see claims 28-29) by a N-succinimidyl 4-(maleimidomethyl) cyclohexanecarboxylate (SMCC) linker (see claims 25 and 29) in a pharmaceutical composition (see paragraph [0149]). Setiady2&3 disclose several examples of the huEGFR-7R-SMCC-DM1 conjugate successfully inhibiting tumor growth of various cancer cell lines. The examples disclosed throughout Setiady2&3 compare the huEGFR-7R-SMCC-DM1 conjugate to the huEGFR-7R naked antibody and cetuximab. The examples provided by Setiady2&3 show that huEGFR-7R naked antibody and cetuximab would show marginal activities against the various cell lines whereas the conjugate huEGFR-7R-SMCC-DM1 significantly enhanced tumor cell killing.  The results disclosed in Setiady2&3 suggest that a previously ineffective anti-EGFR naked antibody can overcome various resistance mechanisms once conjugated with the DM1 maytansinoid. 
Setiady2&3 focuses on treating tumors that are resistant or refractory to treatment with naked EGFR antibodies.  Setiady2&3 teaches alternative treatments to patients that are resistant or refractory to anti-EGFR treatment in general. In fact, Setiady2&3 discloses, “EGFR antibody immunoconjugates are effective in inhibiting the growth of tumors cells that have developed EGFR resistance mechanisms” and that “any type of EGFR antibody or EGFR-binding fragment” may be used including “necitumumab, cetuximab, panitumumab, nimotuzumab, zalutumumab”.  Therefore, Setiady2&3 teaches the use of anti-EGFR immunoconjugates to overcome resistance. In fact Setiady2&3 shows in Figs. 3, 4, 9, 11-13 (see data below) cetuximab and huEGFR-7R treatment were nearly equally non-effective against various EGFR resistant tumor cell lines. However, when huEGFR-7R was conjugated to DM1 via an SMCC linker a significant increase in tumor cell death was seen.  Setiady2&3 did not test cetuximab-SMCC-DM1 conjugates. This data shows that conjugation with DM1 is the contributing factor resulting in increased tumor cell death and not the specific EGFR antibody used. The data indicates the conjugated agent, DM1, is effective at EGFR targeted tumor cell killing. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an immunoconjugate comprising the anti-EGFR antibody cetuximab and DM1 instead of the huEGFR-7R antibody.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teachings in Setiady2&3 showing a significant improvement in tumor cell killing using an anti-EFGR conjugate as compared to the naked antibody alone. The huEGFR-7R antibody alone showed little to no activity against tumor cell growth, similar to that of cetuximab in the same experiment, and once conjugated with DM1 significantly enhanced tumor cell killing.  Therefore, it would be obvious to extend the immunoconjugates taught by Setiady2&3 to make and use a cetuximab-SMCC-DM1 immunoconjugate to improve previously resistant treatment of cancer patients. 

Conclusion
Claims 20-30 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Examiner, Art Unit 1643